DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-11, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tien et al. (US 20200174301).
Regarding claim 1, Tien discloses (Figs. 1-8) an array substrate, comprising: a substrate (121), comprising a display area (AA) and a light-transmitting functional area (A1); a buffer layer (122) disposed on the substrate and covering the display area and the light-transmitting functional area; a thin film transistor array layer (123, 124) disposed on the buffer layer, wherein the thin film transistor array layer is provided with an aperture (portion between 123), and the aperture and the light-transmitting functional area are aligned with each other; and a support filling structure (17) disposed in the aperture.
Regarding claim 2, Tien discloses (Figs. 1-8) the thin film transistor array layer comprises a first metal layer (gate electrode layer), a semiconductor layer (active layer), a second metal layer (source and drain electrode layer), a first insulating layer (gate insulation layer), a second insulating layer (15), and a first planarization layer (123); and the first insulating layer is disposed on the buffer layer, the first planarization layer is disposed on the first insulating layer, and the second insulating layer is disposed on the first planarization layer.
Regarding claim 9, Tien discloses (Figs. 1-8) the first metal layer is disposed on the buffer layer and positioned in the display area to form a gate metal (gate electrode layer), the semiconductor layer (active layer) is disposed on the first insulating layer (gate insulation layer) to form a channel layer, and the second metal layer (source and drain electrode layer) is disposed on the first planarization layer to form a source/drain metal layer.
Regarding claim 10, Tien discloses (Figs. 1-8) a liquid crystal display panel (100), comprising an array substrate (12), wherein the array substrate comprises: a substrate (121) comprising a display area (AA) and a light-transmitting functional area (A1); a buffer layer (122) disposed on the substrate and covering the display area and the light-transmitting functional area; a thin film transistor array layer (123, 124) disposed on the buffer layer, wherein the thin film transistor array layer is provided with an aperture (portion between 123), and the aperture and the light-transmitting functional area are aligned with each other; and a support filling structure (17) disposed in the aperture.
Regarding claim 11, Tien discloses (Figs. 1-8) the thin film transistor array layer comprises a first metal layer (gate electrode layer), a semiconductor layer (active layer), a second metal layer (source and drain electrode layer), a first insulating layer (gate insulation layer), a second insulating layer (15), and a first planarization layer (123); and the first insulating layer is disposed on the buffer layer, the first planarization layer is disposed on the first insulating layer, and the second insulating layer is disposed on the first planarization layer.
Regarding claim 18, Tien discloses (Figs. 1-8) the first metal layer is disposed on the buffer layer and positioned in the display area to form a gate metal (gate electrode layer), the semiconductor layer (active layer) is disposed on the first insulating layer (gate insulation layer) to form a channel layer, and the second metal layer (source and drain electrode layer) is disposed on the first planarization layer to form a source/drain metal layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tien in view of Ina et al. (US 20200310186).
Regarding claim 3, Tien does not necessarily disclose the support filling structure comprises a plurality of support pillars distributed in uniform intervals in the aperture, and the aperture is a via-hole penetrating to an upper surface of the buffer layer.
Ina discloses (Figs. 1-7) the support filling structure comprises a plurality of support pillars (PS1) distributed in uniform intervals in the aperture (11, 12), and the aperture is a via-hole penetrating to an upper surface of the buffer layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ina to maintain the cell distance between the substrates. 
Regarding claim 5, Tien does not necessarily disclose the support pillars have a truncated cone shape with a narrower upper end and a wider bottom end.
Ina discloses (Figs. 1-7) the support pillars (PS1) have a truncated cone shape with a narrower upper end and a wider bottom end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ina to maintain the cell distance between the substrates.
Regarding claim 6, Tien does not necessarily disclose the aperture comprises a first via-hole positioned in the first insulating layer, a second via-hole positioned in the second insulating layer, and a third via-hole positioned in the first planarization layer, and radii of the third via-hole, the second via-hole, and the first via-hole are sequentially decreased.
Ina discloses (Figs. 1-7) the aperture comprises a first via-hole (11) positioned in the first insulating layer, a second via-hole (portion between 11 and 12) positioned in the second insulating layer, and a third via-hole (12) positioned in the first planarization layer, and radii of the third via-hole, the second via-hole, and the first via-hole are sequentially decreased. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ina to maintain the cell distance between the substrates.
Regarding claim 12, Tien does not necessarily disclose the support filling structure comprises a plurality of support pillars distributed in uniform intervals in the aperture, and the aperture is a via-hole penetrating to an upper surface of the buffer layer.
Ina discloses (Figs. 1-7) the support filling structure comprises a plurality of support pillars (PS1) distributed in uniform intervals in the aperture (11, 12), and the aperture is a via-hole penetrating to an upper surface of the buffer layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ina to maintain the cell distance between the substrates. 
Regarding claim 14, Tien does not necessarily disclose the support pillars have a truncated cone shape with a narrower upper end and a wider bottom end.
Ina discloses (Figs. 1-7) the support pillars (PS1) have a truncated cone shape with a narrower upper end and a wider bottom end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ina to maintain the cell distance between the substrates.
Regarding claim 15, Tien does not necessarily disclose the aperture comprises a first via-hole positioned in the first insulating layer, a second via-hole positioned in the second insulating layer, and a third via-hole positioned in the first planarization layer, and radii of the third via-hole, the second via-hole, and the first via-hole are sequentially decreased.
Ina discloses (Figs. 1-7) the aperture comprises a first via-hole (11) positioned in the first insulating layer, a second via-hole (portion between 11 and 12) positioned in the second insulating layer, and a third via-hole (12) positioned in the first planarization layer, and radii of the third via-hole, the second via-hole, and the first via-hole are sequentially decreased. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ina to maintain the cell distance between the substrates.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tien in view of Seo et al. (US 20190334120).
Regarding claim 7, Tien does not necessarily disclose the support filling structure is a second planarization layer disposed in the aperture and positioned in the light-transmitting functional area of the buffer layer, and a height of an upper surface of the second planarization layer is less than a height of an upper surface of the first planarization layer.
Seo discloses (Figs. 1-11E) the support filling structure is a second planarization layer (FM) disposed in the aperture and positioned in the light-transmitting functional area (PA) of the buffer layer (13), and a height of an upper surface of the second planarization layer is less than a height of an upper surface of the first planarization layer (34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo to increase the reliability of the display panel.
Regarding claim 8, Tien does not necessarily disclose the first planarization layer is connected to the second planarization layer, and they are formed by a mask.
Seo discloses (Figs. 1-11E) the first planarization layer (34) is connected to the second planarization layer (FM), and they are formed by a mask. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo to increase the reliability of the display panel.
Regarding claim 16, Tien does not necessarily disclose the support filling structure is a second planarization layer disposed in the aperture and positioned in the light-transmitting functional area of the buffer layer, and a height of an upper surface of the second planarization layer is less than a height of an upper surface of the first planarization layer.
Seo discloses (Figs. 1-11E) the support filling structure is a second planarization layer (FM) disposed in the aperture and positioned in the light-transmitting functional area (PA) of the buffer layer (13), and a height of an upper surface of the second planarization layer is less than a height of an upper surface of the first planarization layer (34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo to increase the reliability of the display panel.
Regarding claim 17, Tien does not necessarily disclose the first planarization layer is connected to the second planarization layer, and they are formed by a mask.
Seo discloses (Figs. 1-11E) the first planarization layer (34) is connected to the second planarization layer (FM), and they are formed by a mask. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Seo to increase the reliability of the display panel.
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the array substrate of claim 4, in particular the limitations of the support pillar is a remaining portion of a first insulating layer, a first planarization layer, and a second insulating layer which is sequentially stacked in a groove formed on the thin film transistor array layer. The prior art does not disclose or suggest the liquid crystal display panel of claim 13, in particular the limitations of the support pillar is a remaining portion of a first insulating layer, a first planarization layer, and a second insulating layer which are sequentially stacked in a groove formed on the thin film transistor array layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sun et al. (US 20210359282), Li et al. (US 20210359284), and Chen et al. (US 10520662).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871